IN THE SUPREME COURT OF PENNSYLVANIA


                                           : NO. 268
IN RE:
                                           :
                                           : APPELLATE COURT RULES DOCKET
DESIGNATION OF CHAIR AND VICE-             :
CHAIR OF THE APPELLATE COURT               :
PROCEDURAL RULES COMMITTEE                 :




                                        ORDER


PER CURIAM


         AND NOW, this 12th day of April, 2017, the Honorable Patricia A. McCullough is

hereby designated as Chair, and Robert M. Palumbos, Esquire, is designated as Vice-

Chair, of the Appellate Court Procedural Rules Committee, commencing June 30, 2017.